   8:20-cv-00519-RGK-PRSE Doc # 5 Filed: 01/04/21 Page 1 of 1 - Page ID # 49




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

ALPHONSO VERNELL FRAZIER II,

                     Plaintiff,                               8:20CV519

       vs.
                                                                ORDER
PETER C. JESSEN, Suit of Public and
Private Capacity; and JENNIFER
SIMMS, Suit of Public and Private
Capacity;

                     Defendants.


       Plaintiff, a non-prisoner, filed a Motion for Leave to Proceed in Forma
Pauperis. (Filing 4.) Upon review of Plaintiff’s Motion, the court finds that Plaintiff
is financially eligible to proceed in forma pauperis.

      IT IS THEREFORE ORDERED that leave to proceed in forma pauperis is
granted, and the Complaint shall be filed without payment of fees. Plaintiff is
advised that the next step in his case will be for the court to conduct an initial review
of his claims to determine whether summary dismissal is appropriate under 28
U.S.C. § 1915(e)(2). The court will conduct this initial review in its normal course
of business.

      Dated this 4th day of January, 2021.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge
